Title: To Alexander Hamilton from John Stockton, 16 May 1799
From: Stockton, John
To: Hamilton, Alexander


          
            Sir
            State of Delaware Wilmington May 16th. 1799.
          
          Inclosed you will receive a Coppy of the Contract with Asa Freeman; for the Supply of Rations at the Town of Dover, for Such Troops or Recruits, as may be placed at that place during the Present Year.
          I am Sir with respect yr. Obt. St.
          
            Jno. Stockton
          
          General Hamilton
        